State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519480
________________________________

In the Matter of the Claim of
   JEFFREY L. SKINNER,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Garry, Devine and Clark, JJ.

                             __________


     Jeffrey L. Skinner, Buffalo, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 16, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because he voluntarily left his employment without good cause.

     Decision affirmed. No opinion.

     Peters, P.J., Garry, Devine and Clark, JJ., concur.
                        -2-                  519480

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court